DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 19 November 2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2, 4-5, 7, 9-13 and 15-18, 20-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Alesi et al. (US Patent 5,779,130) hereinafter referred to as Alesi in view of Johnson et al. (US Patent 6,010,054) hereinafter referred to as Johnson.
Regarding claim 2, Alesi discloses a surgical stapling device (200; figs. 1, 13-14) comprising:
a proximal end (right side of 200 in fig 13) configured to be removably associated with a robotic system (15, 17; alternatively 12, 17); and a distal end (left side of 200 in fig. 13) having an anvil assembly (232) and a channel assembly (226) pivotable (232a,b – col. 10 lines 1-8) relative to the anvil assembly, the channel assembly having a channel (seen in fig 14) dimensioned to releasably (col. 9 lines 19-25, 47-52; col. 10 lines 9-15; #228a-b, 248a-b) receive a replaceable staple cartridge assembly (228), the replaceable staple cartridge assembly having a plurality of surgical staples (230), a sled (250 – col. 10 lines 16-23), and a knife (265), the sled including a base (flat bottom portion of 250) and at least one cam wedge (252) extending from the base, wherein the replaceable staple cartridge assembly is configured to be selectively coupled to and decoupled from the channel to facilitate replacement of the staple cartridge assembly (col. 9 lines 19-25, 47-52; col. 10 lines 9-15; #228a-b, 248a-b – A ‘surgical procedure’ can include non-firing operations such as retracting the firing bar and replacing the cartridge as such steps are often necessary to perform surgical operations).


However, Johnson (figs. 9 and 16-23) teaches replaceable (col. 9 lines 1-7; col. 15 lines 62-67; col. 16 lines 13-20) staple cartridge assembly (50) having a plurality of surgical staples (60) and a sled (70) including at least one cam wedge (74, 76) wherein the sled includes a base (section that has opening 78) wherein the base defines a slot (78) extending through the base, the slot being defined by proximal (72) and distal (front portion near 87 in fig. 19) edges and the knife member (80) being enclosed (@ 86; figs. 16 and 19) within the slot.
Given the teachings of Johnson, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the removable staple cartridge assembly and sled of Alesi with the sled and knife arrangement of Johnson.  Doing so would reduce the profile of the knife to help to avoid injury to a user who is operating the stapler.  Also the location of the knife within the base opening would help to ensure the knife was properly anchored during firing so that is maintained a straight and consistent cut.  Johnson further teaches alternative means to have the cartridge attached and removed and it would be obvious to incorporate those teachings into Alesi to provide an alternative means to attach and remove a cartridge so that the surgical instrument could be reused.

Regarding claim 4, Alesi discloses wherein the channel (226) has a bottom surface (226c) and upwardly extending sidewalls (226a,b).

Regarding claim 5, Alesi as modified by Johnson above discloses wherein the channel (Alesi – 226; Johnson - 42) includes a plurality of mechanical interfaces (Alesi - 248a,b; Johnson – 43; col. 16 lines 13-20) for matingly receiving a corresponding plurality of mechanical interfaces (Alesi - 228a,b; Johnson - 55) disposed on outer-facing surfaces of the staple cartridge assembly (Alesi - 228; col. 10 lines 9-15; Johnson – fig. 9).

Regarding claim 7, Alesi discloses wherein the surgical stapling device includes a dynamic clamping member (260).

Regarding claim 9, Alesi discloses wherein the dynamic clamping member includes a flange (282, 284 or 288).

Regarding claim 10, Alesi discloses wherein the channel (226) defines an elongated slot (292) configured to accommodate passage of the dynamic clamping member (#288 – col. 10 lines 59-66) when a staple cartridge assembly is received within the channel.

Regarding claim 11, Alesi as modified by Johnson above discloses wherein the replaceable staple cartridge assembly includes a plurality of staple pushers (Alesi - 256; Johnson – 64, 66).

Regarding claim 12, Alesi discloses wherein the anvil assembly includes an anvil (232) but does not specifically disclose having a plurality of staple forming recesses.
However, Johnson teaches the anvil assembly includes an anvil (46) having a plurality of staple forming recesses (61; fig. 10).
Given the teachings of Johnson, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate a plurality of staple forming recesses as in Johnson with the anvil of Alesi.  Doing so was notoriously well-known in the art so as to provide for proper alignment and formation of staples during deployment.

Regarding claim 13, Alesi as modified by Johnson above discloses a first replacement staple cartridge assembly, and a second replacement staple cartridge assembly (Alesi - col. 9 lines 19-25, 47-52; col. 10 lines 9-15; Johnson – 50; col. 9 lines 1-7; col. 15 lines 62-67; col. 16 lines 13-20).  Alesi and Johnson are deemed to disclose first and second cartridge assemblies given that it specifically notes that one cartridge is replaced with another.

Regarding claim 15, Alesi discloses a surgical stapling device (200; figs. 1, 13-14) comprising:
a proximal end (right side of 200 in fig 13) configured to be removably associated with a robotic system (15, 17; alternatively 12, 17); a distal end (left side of 200 in fig. 13) having an anvil assembly (232) and a channel assembly (226) pivotable (232a,b – col. 10 lines 1-8) relative to the anvil assembly, the channel assembly having a channel (seen in fig. 14) dimensioned to releasably (col. 9 lines 19-25, 47-52; col. 10 lines 9-15; #228a-b, 248a-b) receive a replaceable staple cartridge assembly (228), the replaceable staple cartridge assembly having a plurality of surgical staples (230), a sled (250 – col. 10 lines 16-23), and a knife (265), the sled including a base (flat bottom portion of 250) and at least one cam wedge (252) extending from the base, wherein the replaceable staple cartridge assembly is configured to be selectively coupled to and decoupled from the channel to facilitate replacement of the staple cartridge assembly during a surgical procedure (col. 9 lines 19-25, 47-52; col. 10 lines 9-15; #228a-b, 248a-b – A ‘surgical procedure’ can include non-firing operations such as retracting the firing bar and replacing the cartridge as such steps are often necessary to perform surgical operations); and
a clamping member (260) configured to move along at least one of a portion of the replaceable staple cartridge assembly or at least a portion of the channel assembly (figs. 18-19), the movement of the clamping member along at least one of a portion of the replaceable staple cartridge assembly or at least a portion of the channel assembly causing at least one or more of the anvil assembly or the channel assembly to clamp and staples to be fired from the replaceable staple cartridge assembly when the col. 10 lines 16-66).

Alesi discloses a sled with a base and a cam wedge, but fails to disclose the replaceable staple cartridge assembly having a sled including a base wherein the base defines a slot extending through the base, the slot being defined by proximal and distal edges and the knife member being enclosed within the slot.
However, Johnson (figs. 9 and 16-23) teaches replaceable (col. 9 lines 1-7; col. 15 lines 62-67; col. 16 lines 13-20) staple cartridge assembly (50) having a plurality of surgical staples (60) and a sled (70) including at least one cam wedge (74, 76) wherein the sled includes a base (section that has opening 78) wherein the base defines a slot (78) extending through the base, the slot being defined by proximal (72) and distal (front portion near 87 in fig. 19) edges and the knife member (80) being enclosed (@ 86; figs. 16 and 19) within the slot.
Given the teachings of Johnson, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the removable staple cartridge assembly and sled of Alesi with the sled and knife arrangement of Johnson.  Doing so would reduce the profile of the knife to help to avoid injury to a user who is operating the stapler.  Also the location of the knife within the base opening would help to ensure the knife was properly anchored during firing so that is maintained a straight and consistent cut.  Johnson further teaches alternative means to have the cartridge attached and removed and it would be obvious to incorporate those teachings into Alesi 

Regarding claim 16, Alesi as modified by Johnson above discloses wherein the channel (Alesi – 226; Johnson - 42) includes a plurality of mechanical interfaces (Alesi - 248a,b; Johnson – 43; col. 16 lines 13-20) for matingly receiving a corresponding plurality of mechanical interfaces (Alesi - 228a,b; Johnson - 55) disposed on outer-facing surfaces of the staple cartridge assembly (Alesi - 228; col. 10 lines 9-15; Johnson – fig. 9).

Regarding claim 17, Alesi as modified by Johnson discloses wherein the channel assembly (Alesi – 226; Johnson - 42) includes an elongated slot (Alesi - 292) configured to accommodate passage of the dynamic clamping member (Alesi - #288 – col. 10 lines 59-66) when a replaceable staple cartridge assembly is received within the channel (Alesi - col. 9 lines 19-25, 47-52; col. 10 lines 9-15).

Regarding claim 18, Alesi discloses a surgical stapling device (200; figs. 1, 13-14) comprising:
a proximal end (right side of 200 in fig 13) configured to be removably associated with a robotic system (15, 17; alternatively 12, 17); a distal end (left side of 200 in fig. 13) having an anvil assembly (232) and a channel assembly (226) pivotable (232a,b – col. 10 lines 1-8) relative to the anvil assembly, the channel assembly having a channel (seen in fig. 14) dimensioned to releasably (col. 9 lines 19-25, 47-52; col. 10 lines 9-15; #228a-b, 248a-b) receive a replaceable staple cartridge assembly (228), the replaceable staple cartridge assembly having a plurality of surgical staples (230), a sled (250 – col. 10 lines 16-23), and a knife (265), the sled including a base (flat bottom portion of 250) and at least one cam wedge (252) extending from the base, wherein the replaceable staple cartridge assembly is configured to be selectively coupled to and decoupled from the channel to facilitate replacement of the staple cartridge assembly during a surgical procedure (col. 9 lines 19-25, 47-52; col. 10 lines 9-15; #228a-b, 248a-b – A ‘surgical procedure’ can include non-firing operations such as retracting the firing bar and replacing the cartridge as such steps are often necessary to perform surgical operations); and
a shaft (210) extending between the proximal end and the distal end.

Alesi discloses a sled with a base and a cam wedge, but fails to disclose the replaceable staple cartridge assembly having a sled including a base wherein the base defines a slot extending through the base, the slot being defined by proximal and distal edges and the knife member being enclosed within the slot.  Alesi also discloses a shaft (20; 210) extending between the proximal end and the distal end, but fails to disclose wherein the distal end of the surgical stapling device is pivotably coupled to the shaft.
However, Johnson (figs. 9 and 16-23) teaches replaceable (col. 9 lines 1-7; col. 15 lines 62-67; col. 16 lines 13-20) staple cartridge assembly (50) having a plurality of surgical staples (60) and a sled (70) including at least one cam wedge (74, 76) wherein the sled includes a base (section that has opening 78) wherein the base defines a slot (78) extending through the base, the slot being defined by proximal (72) front portion near 87 in fig. 19) edges and the knife member (80) being enclosed (@ 86; figs. 16 and 19) within the slot.
Johnson further teaches a shaft (30) extending between the proximal end and the distal end (figs. 1, 30-31), wherein the distal end of the surgical stapling device is pivotably coupled to the shaft (col. 25 line 47 – col. 26 line 39).
Given the teachings of Johnson, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the removable staple cartridge assembly and sled of Alesi with the sled and knife arrangement of Johnson.  Doing so would reduce the profile of the knife to help to avoid injury to a user who is operating the stapler.  Also the location of the knife within the base opening would help to ensure the knife was properly anchored during firing so that is maintained a straight and consistent cut.  Johnson further teaches alternative means to have the cartridge attached and removed and it would be obvious to incorporate those teachings into Alesi to provide an alternative means to attach and remove a cartridge so that the surgical instrument could be reused.
Furthermore, fiven the teachings of Johnson, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention of Alesi with the articulation means of Johnson.  Doing so would provide greater adjustability at the site of the surgery making it suitable for a greater variety of procedures.

Regarding claim 20, Alesi discloses wherein the surgical stapling device includes a dynamic clamping member (100; 260) having a flange (102 or 106; 282, 284 or 288).

Regarding claim 21, Alesi as modified by Johnson above discloses wherein the channel (Alesi – 226; Johnson - 42) includes a plurality of mechanical interfaces (Alesi - 248a,b; Johnson – 43; col. 16 lines 13-20) for matingly receiving a corresponding plurality of mechanical interfaces (Alesi - 228a,b; Johnson - 55) disposed on outer-facing surfaces of the staple cartridge assembly (Alesi - 228; col. 10 lines 9-15; Johnson – fig. 9).

Claim(s) 3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Alesi (US Patent 5,779,130) in view of Johnson et al. (US Patent 6,010,054) in view of Young et al. (US Patent 5,507,426) hereinafter referred to as Young.
Regarding claim 3, Alesi discloses wherein the anvil assembly and the channel assembly are rotatably coupled (via 312, 314; col. 11 lines 14-18) to a shaft (210) of the surgical stapling device.
Wherein the Applicant may argue that the cited coupling is not a rotational coupling, Young further teaches wherein the anvil assembly (20) and the channel assembly (24) are rotatably coupled (via 22; col. 3 lines 45-60) to a shaft (14/15) of the surgical stapling device
Given the teachings of Young, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention of Alesi to have a rotatably coupled anvil and channel assembly as taught by Young.  Doing so would allow for more options in terms of positioning of the end effector for the surgeon.

Claim(s) 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Alesi (US Patent 5,779,130) in view of Johnson et al. (US Patent 6,010,054) in view of Boiarski et al. (US Patent 5,529,235) hereinafter referred to as Boiarski and Green et al. (US Patent 5,318,221) hereinafter referred to as Green.
Regarding claim 14, Alesi as modified by Johnson discloses replacement staple cartridges but fails to specifically disclose wherein the first replacement staple cartridge assembly has surgical staples of a different size than the second replacement staple cartridge assembly.
However, Boiarski and Green teach wherein the first replacement staple cartridge assembly has surgical staples of a different size than the second replacement staple cartridge assembly (Boiarski – col. 1 lines 19-30, 46-53, col. 1 line 67 – col. 2 lines 5; col. 3 lines 44-48; Green – col. 11 line 65 – col. 12 line 4).
Given the teachings of Boiarski and Green, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the first and second replacement staple cartridge assemblies of Alesi have different size surgical staples.  Using a single handle to perform different types of operations on different depths of tissue was well-known in the art, and having different sizes of staples available would allow a surgeon to make use of a single instrument during an operation which would simplify procedures and reduce costs.

Claim(s) 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Alesi (US Patent 5,779,130) in view of Johnson et al. (US Patent 6,010,054) in view of Green et al. (US Patent 5,312,023) hereinafter referred to as Green ‘023.
Regarding claim 19, Alesi as modified by Johnson above discloses wherein the distal end is pivotable in a first direction relative to the shaft, but does not disclose a second direction relative to the shaft, the second direction perpendicular to the first direction.
However, Green ‘023 teaches discloses wherein the distal end is pivotable in a first direction relative to the shaft and a second direction relative to the shaft, the second direction perpendicular to the first direction (Green ‘023 - col. 23 lines 39-60 – at least second mechanism and first/third mechanism create motions that are perpendicular to one another; motion in fig. 53 is perpendicular to either figs. 52 or 54).
Given the teachings of Green ‘023, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention of Alesi in view of Johnson with the articulation means of Green ‘023.  Doing so would provide greater adjustability at the site of the surgery making it suitable for a greater variety of procedures.

Response to Arguments
Applicant's arguments filed 19 November 2021 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claim(s) 2, 15 and 18 have been considered but are moot because they rely on amendments which have been addressed with a new grounds of rejection.  In short, Johnson is deemed to teach the newly amended subject matter as detailed in the rejections above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M TECCO whose telephone number is (571)270-3694. The examiner can normally be reached M-F 11a-7p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW M TECCO/           Primary Examiner, Art Unit 3731